Citation Nr: 9929848	
Decision Date: 10/19/99    Archive Date: 10/29/99

DOCKET NO.  98-07 622	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Pitts, Associate Counsel


INTRODUCTION

The veteran served on active duty in the United States Navy, 
from July 1954 to June 1958.  He also had service in the 
Pennsylvania Army National Guard from September 1978 to April 
1995, which included multiple periods of active duty for 
training (ACDUTRA) and/or inactive duty for training 
(INACDUTRA).  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied the veteran's claim of entitlement to service 
connection for bilateral hearing loss.  The veteran submitted 
a notice of disagreement in response to that rating decision 
in  November 1997.  In February 1998, the RO issued to the 
veteran a statement of the case.  The veteran's timely 
substantive appeal was received by the RO in April 1998.  A 
personal hearing was held at the RO in May 1998.  The RO 
issued a supplemental statement of the case in June 1998.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran was diagnosed with a bilateral hearing 
deficit during his reserve service.

3.  The veteran has not presented competent evidence that his 
currently diagnosed bilateral hearing loss is a result of a 
disease or injury incurred or aggravated during a period of 
active service or ACDUTRA or a result of injury incurred or 
aggravated during a period of INACDUTRA, or any incident 
therein.



CONCLUSION OF LAW

A well-grounded claim of service connection for bilateral 
hearing loss has not been established.  38 U.S.C.A. 
§§ 101(24), 1110, 1131, 5107 (West 1991); 38 C.F.R. §§ 3.6, 
3.303 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

Review of the service medical records from the veteran's 
period of active service reveals a normal enlistment 
examination in July 1954.  A clinical record from October 
1956 noted the veteran was treated for otitis media, but 
there were no reports of hearing loss.  The October 1956 
clinical record indicated that the veteran's ear bled and 
contained a conditional diagnosis of a "perforated 
tympanum."  However, the  record of an examination performed 
three days later was negative for that condition.  On 
separation examination, in June 1958, there were no 
complaints nor diagnosis of hearing loss, and the examination 
was negative for any abnormalities of the ears.

Review of further service medical records from the veteran's 
reserve service reveals the report of an audiometric 
examination performed in September 1978 in connection with 
his enlistment in the reserves.  This examination noted a 
"marked" hearing deficit in the high frequencies.  On the 
authorized audiological examination, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
10
75
85
LEFT
25
20
65
70
70

The report of an audiometric examination in September 1982 
identified a "hearing deficit [-] bilateral."  On the 
authorized audiological evaluation, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
60

75
LEFT
20
35
70

50

An audiometric examination performed in March 1987 identified 
a hearing loss in the veteran's left ear but stated that his 
hearing in the right ear was within normal limits.  On the 
authorized audiological evaluation pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
10
15
35
35
LEFT
20
45
85
90
85

An audiometric examination was performed in February 1992, 
approximately three years prior to the veteran's discharge 
from the reserves.  It noted defective hearing.  On the 
authorized audiological evaluation pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
50
85
85
85
LEFT
25
30
65
90
25

Also among the reserve medical records in the veteran's 
claims file is a report of a medical examination conducted in 
September 1982 describing a scarred left tympanum. 

Postservice VA medical records included in the claims file 
identify a bilateral hearing deficit.  The report of a March 
1997 audiometric examination noted a "profound" 
sensorineural hearing loss in the right ear and a "mild to 
profound recovering" sensorineural hearing loss in the left 
ear; the report stated that the evaluation was performed in 
order to address a "sudden loss of hearing in [the right] 
ear."  This report also identified "significantly 
impaired" word recognition ability in the left ear and noted 
that such ability could not be evaluated in the right ear.  
On the authorized audiological evaluation, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
105+
105+
105+
105+
105+
LEFT
50
70
80
90
85

A subsequent VA audiometric examination, conducted in June 
1997, rated speech recognition ability of 46 percent in the 
left ear and, like the March 1997 report, noted that speech 
recognition in the right ear could not be evaluated.  On the 
authorized audiological evaluation, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
105+
105+
105+
105+
105+
LEFT
40
60
80
80
80

The Board also notes that a review of the veteran's service 
personnel records does indicate that while in the reserves, 
he performed the assignments of assistant motor sergeant and 
of cannon crew member.

In May 1998, the veteran, accompanied by his representative, 
appeared and presented testimony at a hearing on appeal 
before a VA hearing officer.  In his personal hearing the 
veteran testified that he believed his hearing loss was 
present after he left his Navy active duty and gradually kept 
getting worse during his National Guard service.  He stated 
that as a National Guard assistant motor sergeant, he worked 
in the field around guns, such as 105 and 198 Howitzers, 
while they were being fired.  The veteran acknowledged that 
he first noticed his hearing loss about a year and a half 
after he retired from the National Guard.  He also 
acknowledged that he had never received any treatment for the 
disorder.  A complete transcript of the testimony is of 
record.

II.  Analysis

The claim is for service connection for bilateral hearing 
loss.  In essence, the contention of the veteran is that a 
preexisting hearing disorder was aggravated during his 
service in the reserves.  In his statements of record, the 
veteran either acknowledges affirmatively or does not dispute 
that he entered the reserves with a preexisting bilateral 
hearing deficiency.  However, the veteran contends in those 
statements that his hearing deficiency increased as a result 
of the conditions of his reserve service.  In particular, the 
veteran contends that he was exposed to artillery fire during 
his reserve service.  In his April 1998 substantive appeal 
and his November 1997 notice of disagreement, the veteran 
also states that the conditions of his reserve service 
exposed him to gunfire.  In all these accounts, the veteran 
contends that such exposure to gunfire caused his hearing 
further to deteriorate.  The veteran and his representative 
advance the same argument in his brief on appeal.

Service connection can be awarded for disability resulting 
from a preexisting disease or injury aggravated during 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§ 3.303(a) (1999).

A person who submits a claim for benefits under a law 
administered by the Secretary shall have the initial burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that the claim is well 
grounded.  The Secretary shall assist the claimant in 
developing facts pertaining to a well-grounded claim.  
38 U.S.C.A. § 5107(a).  The issue before the Board on this 
appeal is whether the veteran has established such a claim.  
If not, the appeal must fail, because the Board has no 
jurisdiction to adjudicate the merits of the claim.  Boeck v. 
Brown, 6 Vet. App. 14, 17 (1993).

A well-grounded claim is a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be established conclusively in order to 
satisfy the claimant's initial burden of producing evidence 
under 38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).  The claimant's evidence must show: a 
current disability; the incurrence (or, in the case of 
preexisting conditions, the aggravation) of an injury or 
disease during service; and a nexus between the in-service 
injury or disease and the current disability.  Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 
604 (Fed. Cir. 1996) (table).  

Evidentiary assertions by the veteran must be accepted as 
true for the purposes of determining whether a claim is well-
grounded, except where the evidentiary assertion is 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).

Resolution of the issue whether a well-grounded claim has 
been presented on this appeal requires consideration, first, 
of what the veteran would be obliged to prove were his claim 
to be considered on its merits.  See Hensley v. Brown, 5 Vet. 
App. 155 (1993).  When, as here, the claim is that a disease 
or injury that existed prior to service was aggravated during 
that service, the proof must ultimately establish that the 
disability increased during service and that such increase 
was not due to the natural progress of the condition.  See 
38 U.S.C.A. § 1153 (West 1991).  In cases involving "active 
service," a statutory presumption of aggravation is 
available to the claimant.  A preexisting injury or disease 
will be presumed to have been aggravated by active military, 
naval, or air service where the claimant has shown that there 
was an increase in disability during such service.  In order 
to rebut this presumption,  the Secretary must present 
evidence containing a specific medical finding that the 
increase was due instead to the natural progress of the 
condition.  38 C.F.R. § 3.306(a) (1999); Hensley, supra, at 
161-62.  Furthermore, the rebuttal can be accomplished only 
by clear and unmistakable proof.  38 C.F.R. § 3.306(b); 
Laposky v. Brown, 4 Vet. App. 331, 334 (1993).  

In contrast, as it pertains to his ACDUTRA and INACDUTRA, the 
veteran in this appeal would not be able to avail himself of 
the presumption of aggravation were his claim to be 
considered on the merits.  The veteran contends that his 
preexisting hearing disorder was aggravated during his 
reserve service.  The Board notes, however, that his reserve 
service did not constitute "active service."  Rather, the 
veteran's reserve service was by definition either ACDUTRA or 
INACDUTRA.  See 38 U.S.C.A. §§ 101(22) and 101(23) (West 
1991).  His ACDUTRA service would constitute "active 
service" only if the veteran had been disabled from a 
disease or injury incurred during that service; his INACDUTRA 
service, only if the veteran had been disabled from an 
injury, but not a disease, incurred during that service. See 
38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6  There has been no 
showing of such facts in the record.  Therefore, because he 
was not engaged in "active service" during the time period 
in question, the veteran would be precluded from enjoying the 
presumption of aggravation were his claim to be considered on 
the merits.  Instead, he would be obliged to prove 
affirmatively each element of a finding of in-service 
aggravation, including not only that his hearing disorder 
worsened during service but also that this worsening was not 
due to the natural progress of the disease.  See Laposky, 
supra.  

Therefore, in order to satisfy his initial burden of 
presenting a well-grounded claim, the veteran must produce 
sufficient evidence of the following elements:  a current 
disability; the aggravation during service of a disorder 
existing prior to the service beyond what would be the 
natural progress of such a condition; and a causal relation, 
or nexus, between the current disability and the preexisting 
disorder so aggravated during service.  See Caluza, supra.  
In order to be considered sufficient, evidence offered for 
the purpose of establishing a well-grounded claim must first 
be competent. Grottveit v. Brown, 5 Vet. App. 91 (1993).  
Only authoritative medical evidence may establish the first 
and third elements of a well-grounded claim.  The first 
requires a medical diagnosis; the third, a determination of 
medical causation or etiology.  Caluza, supra.  The second 
element of a well-grounded claim of aggravation, that a 
preexisting disorder was aggravated during the veteran's 
service,  also requires the production of authoritative 
medical evidence.  Lay evidence is incompetent on this issue 
which is necessarily one of medical causation and of the 
normal versus the aggravated progress of a specific medical 
condition.  Id.; see Grottveit, supra, at 93.

Turning to the issue whether the claim on this appeal is 
well-grounded, the Board notes, as a preliminary matter, that 
the veteran's service medical records from his active service 
from 1954 to 1958 are entirely negative for any indication of 
hearing loss.  The Board further finds that the record 
establishes that the veteran began his reserves service with 
a hearing disorder.  Competent medical evidence, in the form 
of the report of the audiometric examination performed at the 
time of the veteran's enlistment in the reserves, 
demonstrates this fact sufficiently.  Furthermore, because 
his reserve service does not qualify as "active service," 
as observed above, the veteran is not entitled to a 
presumption that he entered that service in sound condition.  
See 38 U.S.C.A. §§ 1111, 1132 (West 1991).

The Board finds that the evidence existing in the claims file 
is competent and sufficient to establish the current medical 
diagnosis of bilateral hearing loss; thus the veteran has 
demonstrated the existence of a current disability.  However, 
the Board further finds that the veteran has not produced 
competent evidence in support of the second and third 
elements required to well-ground his claim.  Although it 
records the veteran's opinion that his hearing deficit was 
aggravated by the conditions of his reserve service - -  
specifically, exposure to gunfire - -  the claims file 
contains no authoritative medical opinion that the veteran's 
hearing disorder actually increased during that service.  
Furthermore, even assuming, without deciding, that a 
deterioration of the veteran's hearing during service could 
be inferred from the audiometric findings in the file, the 
record is devoid of any authoritative medical evidence to the 
effect that such deterioration exceeded the normal progress 
of the disorder.  See McIntosh v. Brown, 4 Vet. App. 553 
(1993) (a veteran's assertion that his disability increased 
in severity during service is not competent medical evidence 
of aggravation); see also Crowe v. Brown, 7 Vet. App. 238 
(1995) (holding that the Board may not rely on its own 
unsubstantiated judgment as to whether a preexisting 
disability underwent an increase during service but must 
support its medical conclusions with independent medical 
evidence).  Because the veteran's service in the reserves was 
by definition episodic rather than continuous, it is 
incumbent on the veteran at this stage of his claim to 
present competent medical evidence that would forge a 
plausible, specific link between the asserted worsening of 
his hearing and the times and conditions of his service.  See 
McManaway v. West, No. 97-280 (U.S. Vet. App. Sept. 29, 
1999).  Therefore, the second element required to well ground 
the veteran's claim has not been made out by the evidence of 
record.  Furthermore, the veteran has supplied no medical 
evidence that his current bilateral hearing deficit is the 
result of the hearing disorder that existed during his 
service in the reserves.  That is, no nexus between his 
current disability and his hearing disorder during service 
has been shown.  Accordingly, it is the decision of the Board 
that the veteran has failed to present a well-grounded claim.


ORDER

As a well-grounded claim has not been presented, service 
connection for bilateral hearing loss is denied.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals



 

